Case: 21-137    Document: 15     Page: 1    Filed: 05/10/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

 In re: WESTERN DIGITAL TECHNOLOGIES, INC.,
                     Petitioner
              ______________________

                         2021-137
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00563-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

 Before PROST, Chief Judge, O’MALLEY and WALLACH, Cir-
                       cuit Judges.
PROST, Chief Judge.
                        ORDER
     Western Digital Technologies, Inc. (“WDT”) petitions
for a writ of mandamus directing the United States District
Court for the Western District of Texas to transfer the case
to the United States District Court for the Northern Dis-
trict of California. Martin Kuster opposes. WDT replies.
    Mr. Kuster is a resident of Switzerland. He owns
United States patents relating to external storage devices
that are compliant with the Universal Serial Bus (“USB”)
3.0 standard. WDT is a Delaware corporation with
Case: 21-137    Document: 15      Page: 2    Filed: 05/10/2021




2                 IN RE: WESTERN DIGITAL TECHNOLOGIES, INC.




headquarters in San Jose, California. WDT also has two
offices within the Western District of Texas in Austin,
Texas, as well as an office in Addison, Texas that is within
100 miles of the federal courthouse in Waco. In June 2020,
Mr. Kuster filed the underlying suit in the Western District
of Texas, alleging that WDT infringes his USB-related pa-
tents. WDT subsequently moved to transfer the case to the
Northern District of California pursuant to 28 U.S.C.
§ 1404(a).
     On February 9, 2021, the district court denied WDT’s
motion to transfer, concluding that WDT had not shown
that the Northern District of California was clearly more
convenient than the Western District of Texas. Appx029.
In support, the district court found that WDT had not
“point[ed] with particularity to any relevant physical docu-
ments” nor “confirm[ed] the existence of any physical doc-
uments located in the NDCA.” Appx017. The district court
added that three non-parties (a former employee of WDT,
a sales representative of WDT, and a distributor of WDT),
who are potential witnesses, reside in or close to the West-
ern District of Texas. Appx021–24. The district court fur-
ther found that the Western District of Texas was likely to
be faster in adjudicating the matter than the Northern Dis-
trict of California. Appx027. In addition, the district court
found that the Western District was “home to [WDT] facil-
ities [and] employees,” and was a “significant market[] for
the allegedly infringing products.” Appx028. *
   The legal standard for mandamus relief is demanding.
We ask only whether the district court’s transfer ruling


    *   Following its transfer ruling and before this peti-
tion was filed, the district court agreed to stay the district
court litigation pending the Patent Trial and Appeal
Board’s recently-instituted inter partes review brought by
WDT, challenging the validity of the asserted patent
claims.
Case: 21-137      Document: 15   Page: 3    Filed: 05/10/2021




IN RE: WESTERN DIGITAL TECHNOLOGIES, INC.                       3



was such a “‘clear’ abuse of discretion” that refusing trans-
fer produced a “‘patently erroneous result.’” In re TS Tech
USA Corp., 551 F.3d 1315, 1319 (Fed. Cir. 2008) (quoting
In re Volkswagen of Am., Inc., 545 F.3d 304, 310 (5th Cir.
2008) (en banc)). WDT has not satisfied that standard
here. To be sure, the district court incorrectly overstated
the burden on WDT as “heavy” and “significant.” See
Appx014, Appx029; but see Volkswagen, 545 F.3d at 314–
15 (explaining that Congress intended to grant transfer un-
der section 1404(a) upon a lesser showing of inconvenience
than the “heavy burden” traditionally required under the
forum non conveniens doctrine). Nonetheless, the district
court here found that the Western District of Texas would
be more convenient for, and could compel the testimony of,
more likely non-party witnesses, that the Western District
of Texas has a local interest, and that the Northern District
of California has a more congested docket. Although we
may have evaluated some of the factors differently, we are
not prepared to say that the district court’s ultimate con-
clusion that the transferee venue was not clearly more con-
venient amounted to a clear abuse of discretion.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                 FOR THE COURT

           May 10, 2021          /s/ Peter R. Marksteiner
              Date               Peter R. Marksteiner
                                 Clerk of Court

s32